DETAILED ACTION

Response to Amendment
The Amendment filed 3/15/21 has been received and made of record. Applicant request entry of a newly submitted abstract and presents amendments to clams 1, 2, 4 and 8.  Claims 1-8 are pending in the instant application.   
In response to the amendment, the presented abstract does not incorporate any changes, thus, the previous objection to specification presented in the Non-Final Rejection of 12/22/20 is repeated herein.  The Objections to claims 2, 4 and 8 are hereby withdrawn in light of the amendments thereto.
With respect to the 102(a) rejection of claims 1, 4, 5 and 8 as being anticipated by McCracken et al., Applicant argues the claims require that “the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly” and that McCracken does not meet these features as the central section does not run the full length of the device, pull tabs (flaps 15 and 16) are located not on the periphery of the device but in the central part of the device and are not coplanar with the release paper assembly as shown in Fig. 1.  The Office agrees and has modified the rejection to claim 1.  Note the new rejections to claims 1, 4 and 8 below.  As to claim 5, the limitations on which applicant bases the argument, i.e., “the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly”, are not stated in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such the previous rejection of claim 5 is repeated herein.
With respect to the 103 rejections of claims 2, 3, 6 and 7 as being unpatentable over McCracken et al., Applicant argues that the Examiner’s rejection is based upon hindsight reconstruction and that the Examiner does not provide any motivation that one skilled in the art would arrive at Applicant’s invention in view of McCracken et al.  The Office disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, as to Applicant’s remarks regarding motivation, the examiner indicates that a change in shape of a prior art invention carries no patentable weight and it is an obvious design choice since Applicant has not demonstrated that the shape of the central release liner provides significant unforeseen improvements to the invention and concludes that the shape of the central release liner is an obvious design choice.  Note the rejection below. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes “the invention is related” which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 5 is/are rejected under 35 U.S.C. 1029a)(1) as being anticipated by U.S. Patent No. 4,614,183 (“McCracken et al.”).
As regards claim 5, McCracken et al. discloses an adhesive film dressing that anticipates Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device, comprising a wound treatment component  (constituted by film 10, adhesive 11, release paper 12, as shown in Fig. 1 and as can be read from col. 3, lines 34-44), the wound component  comprising a wound facing side (the side secured to a patient) and a top side (the side opposite the wound facing side), the wound facing side detachably adhered to a three-part release liner assembly comprising a first frame (A), a central section (C), and a second frame (B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,614,183 (“McCracken et al”).
As regards claim 1, McCracken et al. discloses an adhesive film dressing that anticipates Applicant’s presently claimed invention.  More specifically, McCracken et al.  discloses a wound treatment device (constituted by the adhesive film dressing (film 10, adhesive 11, release paper 12, as shown in Fig. 1) comprising, as discussed in col. 3, lines 34-44, a three-part release liner assembly, the release liner assembly comprising a first frame (A), a central section (C), and a second frame (B), wherein the central section runs the full width of the device and comprises a pull tab (flaps 15 or 16) at the periphery of the device (flaps 15 and 16 have top and bottom portions positioned at the are at the periphery), the pull tab being coplanar with the release liner assembly (see Fig. 1).
McCracken et al. fails to disclose that the central section runs the full length of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.  However, McCracken et al. discloses at col. 1, lines 15-18 that “[t]hin, transparent polymeric film adhesive dressings are widely used in medical and surgical practice for a variety of applications and are offered to the profession in a variety of sizes and shapes.”  Then in lines 41-42, “[t]he films for use as ulcer dressings are typically from about 4 inches square (a square) to about 8 by 10 inches (a rectangle) in size.”  As such, McCracken et al. also provides a teaching for constructing film dressings in the shape of a square, wherein it is inherent that both the length and width are of the same size, and each side can be considered the length or the width.
In light of the above disclosure, it would have been obvious to one having ordinary skill in the art, before the effective time of filing of the instant invention, to have constructed the dressing in Fig. 1 of McCracken et al. in the shape of a square, with a reasonable expectation of success, depending upon the shape of the wound upon which it is applied.  Once modified in the shape of a square, the central section will extend the full length/width of the device and comprises a pull tab at the periphery of the device, the pull tab being coplanar with the release liner assembly.
As regards claims 2 and 3, McCracken et al. discloses the device of claim 1, wherein the release paper comprises a central portion and two side portions, the first and second frame portions, such that during use, the central portion is first removed and the central portion of the dressing is applied to the application site while the first and second portions/side portions are gripped.  McCracken et al. further teaches that the 
McCracken et al. fails to disclose the central section of the release liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge which decreases to a second width, which further increases to a third width, which further decreases to a fourth width and which further increases to a fifth width at the right edge or wherein the central section of the release liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge that increases to a second width for a length and then decreases to a third width at the right edge.
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention.  In the instant case, the application does not indicate any new, significant attributes of the invention due to the shape of the central release liner which would have been unforeseen to one of ordinary skill in the art.  MPEP 2144.04. Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the filing to change the shape of the central release portion One skilled in the art would have been motivated to do so in order to facilitate removal of the central release portion from the adhesive surface as taught by McCracken et al.
As regards claim 4, modified McCracken et al. discloses the device of claim 1 wherein the central section of the release liner assembly comprises a length and a width, wherein the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a width at the left edge wherein the width does not vary along the length of central section and is maintained up to the width at the right edge (as can be seen in Figs. 1 and 2, C has a length, a width, a left edge and a right edge, wherein the width of C does not vary along its length).
As regards claims 6 and 7, McCracken et al. discloses the device of claim 5, wherein the release paper comprises a central portion and two side portions, the first and second frame portions, such that during use, the central portion is first removed and the central portion of the dressing is applied to the application site while the first and second portions/side portions are gripped.  McCracken et al. further teaches that the first and second/end portions aid in preventing the dressing from folding in upon itself when the central portion of the release paper is removed (col. 2, lines 58-67).
McCracken et al. fails to disclose the central section comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a first width at the left edge which decreases to a second width, which further increases to a third width, which further decreases to a fourth width and which further increases to a fifth width at the right edge or wherein the central section of the release liner assembly comprises a length and a width, wherein the width varies along the length of the central section and has a left edge and a right edge and wherein 
However, it is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention.  In the instant case, the application does not indicate any new, significant attributes of the invention due to the shape of the central release liner which would have been unforeseen to one of ordinary skill in the art.  MPEP 2144.04. Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the filing to change the shape of the central release portion to any shape, including the shape as presented in instant claims 6 and 7, in order to facilitate removal of the central release portion from the adhesive. One skilled in the art would have been motivated to do so for aesthetic purposes.  
As regards claim 8, McCracken discloses the wound treatment device of claim 5, wherein the central section of the release liner assembly comprises a length and a width, wherein the central section has a left edge and a right edge and wherein along the length of the central section, the width of the central section has a width at the left edge wherein the width does not vary along the length of central section and is maintained up to the width at the right edge (as can be seen in Figs. 1 and 2, C has a length, a width, a left edge and a right edge, wherein the width of C does not vary along its length).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786